                                                                                   Case 3:21-cv-04188-AGT Document 1 Filed 06/02/21 Page 1 of 4


                                                                             1   LAFAYETTE & KUMAGAI LLP
                                                                                 Gary T. Lafayette (Cal. SBN 088666)
                                                                             2    Email: glafayette@lkclaw.com
                                                                                 Brian H. Chun (Cal. SBN 215417)
                                                                             3    Email: bchun@lkclaw.com
                                                                                 Barbara L. Lyons (Cal. SBN 173548)
                                                                             4    Email: blyons@lkclaw.com
                                                                                 Saisruthi S. Paspulati (Cal. SBN 319879)
                                                                             5    Email: spaspulati@lkclaw.com
                                                                                 1300 Clay Street, Suite 810
                                                                             6   Oakland, CA 94612
                                                                                 Telephone: (415) 357-4600
                                                                             7   Facsimile: (415) 357-4605
                                                                             8   Attorneys for Defendants
                                                                                 ALBERTSONS COMPANIES, INC.
                                                                             9   (sued as “ALBERTSON COMPANIES, INC.”)
                                                                                 and SAFEWAY, INC.
                                                                            10

                                                                            11                                 UNITED STATES DISTRICT COURT
                                                                            12
 LLP




                                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                  810
                  612
KUMAGAI




                                                                            13
            OAKLAND, CALIFORNIA 94

                                                       FAX (415) 357-4605
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                      (415) 357-4600




                                                                            14   PREMIER FLOOR CARE, INC., a Nevada                 Case No. ________________________
                                                                                 corporation,
                                                                            15                                                      NOTICE OF REMOVAL OF ACTION
 &




                                                                                                 Plaintiff,                         UNDER 28 U.S.C. § 1441(a) (FEDERAL
LAFAYETTE




                                                                            16                                                      QUESTION)
                                                                                        v.
                                                                            17                                                      State Court action filed: March 12, 2021
                                                                                 ALBERTSON COMPANIES, INC. and                      Process served:           May 3, 2021
                                                                            18   SAFEWAY, INC., Delaware corporations,              Action removed:           June 2, 2021
                                                                            19                   Defendants.
                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                                1
                                                                                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                                                 (Case No. ____________________)
                                                                                   Case 3:21-cv-04188-AGT Document 1 Filed 06/02/21 Page 2 of 4


                                                                             1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                                             2          PLEASE TAKE NOTICE that Defendants ALBERTSONS COMPANIES, INC., sued as
                                                                             3   “ALBERTSON COMPANIES, INC.” (“Albertsons”) and SAFEWAY, INC. (“Safeway” and
                                                                             4   with Albertsons, “Defendants”) hereby remove to this Court the state court action described
                                                                             5   below. No other defendant has been named in this action.
                                                                             6          1.       On March 12, 2011, Plaintiff PREMIER FLOOR CARE, INC., a Nevada
                                                                             7   corporation (“Plaintiff”) commenced an action in the Superior Court of the State of California for
                                                                             8   the County of Alameda (the “State Court”) entitled PREMIER FLOOR CARE, INC., a Nevada
                                                                             9   corporation, Plaintiff, v. ALBERTSON COMPANIES, INC. and SAFEWAY, INC., Delaware
                                                                            10   corporations, Defendants, Case No. RG19010397 (the “Action”). A true and correct copy of the
                                                                            11   March 12, 2021 Complaint in in the Action is attached hereto as Exhibit A.)
                                                                            12          2.       Plaintiff effected service of the Summons and Complaint on Defendant Albertsons
 LLP
                  810
                  612
KUMAGAI




                                                                            13   on May 3, 2021. A true and correct copy of the Summons is attached hereto as Exhibit B.)
            OAKLAND, CALIFORNIA 94

                                                       FAX (415) 357-4605
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                      (415) 357-4600




                                                                            14   Defendants are filing its Notice of Removal within 30 days of service of the Summons and
                                                                            15   Complaint.
 &
LAFAYETTE




                                                                            16          3.       This action is a civil action of which this Court has original jurisdiction pursuant
                                                                            17   to 28 U.S.C. § 1331, in that each of the state law claims alleged necessarily raises a stated federal
                                                                            18   issue, actually disputed and substantial, which a federal forum may entertain without disturbing
                                                                            19   any congressionally approved balance of federal and state judicial responsibilities.
                                                                            20          4.       Specifically, Plaintiff’s Complaint alleges claims for (1) Fraud; (2) Breach of
                                                                            21   Contract; Breach of Covenant of Good Faith and Fair Dealing; (3) Civil Conspiracy; and (4)
                                                                            22   Unfair Competition Law Violations. Plaintiff alleges in an unnumbered introductory paragraph of
                                                                            23   the Complaint that the Service employee International Union – United Service Workers West
                                                                            24   (“SEIU”) is an unnamed co-conspirator. (Complaint at 1:14-17.) Paragraphs 4 through 11 and 14
                                                                            25   through 16, and 19 through 28 of the Complaint all concern Plaintiff’s negotiations with the
                                                                            26   SEIU, alleged SEIU communications with Safeway, SEIU picketing of Safeway stores, or a
                                                                            27   combination thereof. Plaintiff expressly alleges that SEIU’s conduct constituted a violation of
                                                                            28   section 8(b)(4)(ii) of the National Labor Relations Act (29 U.S.C. § 158(b)(4)(ii)). In turn,

                                                                                                                                   2
                                                                                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                                                 (Case No. ____________________)
                                                                                   Case 3:21-cv-04188-AGT Document 1 Filed 06/02/21 Page 3 of 4


                                                                             1   Plaintiff expressly grounds its conspiracy claim on the theory that Safeway conspired with the
                                                                             2   SEIU in that alleged violation. Specifically, Plaintiff alleges in Paragraphs 43 and 44 of the
                                                                             3   Complaint that:
                                                                             4                  43.     Plaintiff was harmed by the Union's illegal activities in violation of
                                                                                        29 U.S.C. § 141 et seq. Section 8(b)(4) of the Labor Management Relations Act
                                                                             5          forbids specific concerted nion [sic] activities such as secondary boycotts.
                                                                                        Specifically, Section 8(b)(4)(ii) of the Act concerns conduct directed at secondary
                                                                             6          (neutral) employers and prohibits a Union from threatening, coercing, or
                                                                                        restraining the secondary employer so that the secondary employer ceases doing
                                                                             7          business with the primary employer. As demonstrated below, the Union's
                                                                                        picketing of Safeway stores in 2017 and 2018 violated Section 8(b)(4)(ii) 29
                                                                             8          U.S.C. § 141 et seq. n [sic] that it was: (1) threatening, (2) coercive, and (3) the
                                                                                        objective was clearly to interfere with the business relationship between Safeway
                                                                             9          and Premier were (1) threatening, (2) coercive, and (3) the objective was to
                                                                                        interfere with the business relationship between Safeway and Premier. Safeway is
                                                                            10          responsible for the harm because it joined in a conspiracy to commit these
                                                                                        activities by joining with the Union and King to implement an unfair and sham
                                                                            11          bidding process that resulted in King replacing Premier as Safeway contractors.
                                                                            12
 LLP




                                                                                              44.      Safeway was aware that the Union and King planned to coerce and
                                                                                        threaten Safeway; and it agreed with the Union and King and intended that the
                  810
                  612
KUMAGAI




                                                                            13          Premier termination to serve the purposes of the conspirators.
            OAKLAND, CALIFORNIA 94

                                                       FAX (415) 357-4605
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                      (415) 357-4600




                                                                            14   By alleging conspiracy to violate the NLRA, Plaintiffs raises a stated federal issue, actually
                                                                            15   disputed and substantial, which a federal forum may entertain without disturbing any
 &
LAFAYETTE




                                                                            16   congressionally approved balance of federal and state judicial responsibilities. Accordingly, the
                                                                            17   Action is one which Defendants may remove to this Court on federal question grounds pursuant
                                                                            18   to 28 U.S.C. § 1441(c).
                                                                            19          5.       In addition, each other state law claim both raises the same NLRA issues, and is
                                                                            20   transactionally related to the federal conspiracy claim. Plaintiff incorporates the SEIU allegations
                                                                            21   in each cause of action alleged. (Complaint, ¶¶ 33, 36, 42, 46.) Plaintiff asserts a fraud claim on
                                                                            22   the theory that a 2017 floor contractor RFP was a “sham” process that favored another contractor
                                                                            23   allegedly favored by the SEIU. (Id., ¶ 3, 32, 32.) Plaintiff grounds its breach of contract claim on
                                                                            24   the theory that Safeway terminated its contract with Plaintiff “for reasons of its concerted
                                                                            25   activities with the labor union representing Premier’s employed [sic].” Similarly, Plaintiff rests
                                                                            26   its UCL claim significant part on Safeway’s alleged “conspiracy with the Union.” (Id., ¶ 48.)
                                                                            27   ///
                                                                            28   ///

                                                                                                                                   3
                                                                                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                                                 (Case No. ____________________)
                                                                                   Case 3:21-cv-04188-AGT Document 1 Filed 06/02/21 Page 4 of 4


                                                                             1   Therefore, the Court has supplemental jurisdiction over Plaintiff’s state claims pursuant to 28
                                                                             2   U.S.C. § 1367(a).
                                                                             3   Dated: June 2, 2021                          LAFAYETTE & KUMAGAI LLP
                                                                             4

                                                                             5                                                By:
                                                                                                                                     Gary T. Lafayette
                                                                             6                                                Attorneys for Defendants
                                                                                                                              ALBERTSONS COMPANIES, INC. and
                                                                             7                                                SAFEWAY, INC.
                                                                             8

                                                                             9

                                                                            10

                                                                            11

                                                                            12
 LLP
                  810
                  612
KUMAGAI




                                                                            13
            OAKLAND, CALIFORNIA 94

                                                       FAX (415) 357-4605
            1300 CLAY STREET, SUITE
                 ATTORNEYS AT LAW



                                      (415) 357-4600




                                                                            14

                                                                            15
 &
LAFAYETTE




                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                                  4
                                                                                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)
                                                                                                               (Case No. ____________________)
